12 N.Y.2d 965 (1963)
In the Matter of The Estate of Richard Uhlfelder, Deceased. Gertrude Uhlfelder, Appellant; Lucille Haber, Individually and as Executrix and Trustee of Richard Uhlfelder, Deceased, et al., Respondents.
Court of Appeals of the State of New York.
Argued January 16, 1963.
Decided February 21, 1963.
Lionel S. Popkin, Harry F. Mela and Robert Schur for appellant.
William Mitchell Van Winkle, Jr., for Chase Manhattan Bank, executor, respondent.
Seymour J. Harris for Lucille Haber and another, coexecutors, respondents.
Emanuel Thebner, special guardian for Jonathan A. Haber, an infant, respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate; no opinion.